Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102019201753.3, filed on 02/11/2019 was received with the present application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Scott Wakeman on 05/06/222.




The claims in the application have been amended as follows: 
In claim 3, line 2-3, the limitation “the outer cylindrical surface of the outer ring of the bearing” has been amended to read -- the cylindrical outer surface of the bearing outer ring --.
In claim 5, line 2, the limitation “the outer ring of the bearing” has been amended to read -- the bearing outer ring --.
In claim 5, line 5-6, the limitation “the outer ring” has been amended to read -- the bearing outer ring --.
In claim 5, line 6-7, the limitation “the outer ring” has been amended to read -- the bearing outer ring --.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-16 are allowed.

The prior art of record, either individually or in combination, fail to teach or suggest, a pulley device with the exact structure recited within independent claim 1. In particular, a pulley device comprising: a bearing outer ring, a bearing inner ring, at least one pulley part force fitted onto the cylindrical outer surface of said bearing outer ring; wherein, the least one pulley part with an inner portion with a frustoconical inner surface that is fitted on the cylindrical outer surface of the bearing outer ring, an outer cylindrical portion with an outer cylindrical surface, and an intermediate portion extending radially between said inner portion and said outer cylindrical portion. As set forth in the prior office action (dated 01/06/2022), Rasche (International Patent Publication WO2006/092187A1) teach a pulley device that is relatively similar to applicant’s claimed pulley device. However, as acknowledge by the examiner in the previous office action (dated 01/06/2022), the at least one pulley part of the pulley device taught by Rasche includes an inner portion with a cylindrically-shaped radially inner surface as opposed to a frustoconical inner surface. Although, the examiner has previously asserted that the inner portion of the at least one pulley part in Rasche’s pulleys device can be modified in view evidence disclosed by Kato et al. (U.S. Patent 5,725,448A) to provide said at least one pulley part with an inner portion having a frustoconical inner surface, after considering applicant’s arguments in the remakes filed on 03/04/2022, examiner recognize that such a modification would not have been conceivable to one of ordinary skill in the art at the time of the effective filing date of the claimed invention. That is because, Kato et al. explicitly propose providing the bearing outer ring in a pulley device with a frustoconical outer surface and providing the inner portion of the at least one pulley part in said pulley device with a frustoconical inner surface that matches the shape of said frustoconical outer surface of the bearing outer ring (in other words, the pulley device taught by Kato et al. requires the outer of the bearing outer ring and the inner surface of the inner portion in the at least on pulley part, both to have corresponding frustoconical surfaces to achieve the intended functional results). Therefore, one of ordinary skill in the art looking to Kato et al. for motivation would be inspired to configure both the outer surface of the bearing ring and the inner surface of the inner portion of the at least one pulley part in Rasche’s pulley device with corresponding frustoconical surfaces. Since applicant’s claim 1 limitations requires a bearing outer ring to have a cylindrical outer surface instead of a frustoconical outer surface, carrying out such an alteration would distinguish the modified pulley device taught by Rasche in view of Kato et al. from that of the applicant’s claimed pulley device. Furthermore, examiner also notes that applicant’s specification clearly specify reasonings for configuring the bearing outer ring with a cylindrical outer surface and for configuring the inner portion of the at least one pulley part with a frustoconical inner surface, while none of the other pertinent prior art identified by the examiner disclose or render obvious any viable structural, functional, and/ or performance benefits for designing a pulley device in the manner described in claim 1. Thus, claim 1 limitations appears to include allowable subject matter over cited prior art references; especially when said limitations are viewed in light of applicant’s specification.
In addition, the prior art of record, either individually or in combination, also fail to teach or render obvious, a pulley device having the precise structure/ features recited within independent claim 10. That is, a pulley device comprising: a bearing with an outer ring and a coaxial inner ring; at least one pulley part having an inner portion with a frustoconical inner surface mounted/ force fitted onto the outer cylindrical surface of the outer ring, an outer cylindrical with an outer cylindrical surface, and an intermediate portion extending radially between said outer cylindrical portion and said inner portion; the at least one pulley part including a first pulley part and a second pulley part; the first and second pulley parts, each having a protruding portion that extends radially inward from an end of the inner portions of said first and second pulley parts; and the outer cylindrical surface on the outer ring of the bearing comprising a single annular recess; wherein, the protruding portions extending from the inner portions of the first and second pulley parts are both received within the same annular recess on the outer ring. As detailed above and in the previous office action (dated 01/06/2022), Rasche, Kato et al, and all other cited prior art disclosers, all fail to explicitly propose or suggest, a pulley device with the combined structural configuration/ features recite within claim 10. Therefore, claim 10 limitations appears to include allowable subject matter over prior art of record; especially when said limitations are viewed in light of applicant’s specification.
Moreover, the prior art of record, either individually or in combination, further fail to teach or suggest, a method of forming a pulley device in the particular manner described within independent claim 12. Specifically, the pulley device forming method involving: the step of providing at least one pulley part with an inner portion having a frustoconical radially inner surface, an outer cylindrical portion having an outer cylindrical surface, and an intermediate portion extending radially from said outer cylindrical portion to said inner portion; the step of providing a bearing outer ring that is rotatable relative to a coaxial inner ring; and the step of force fitting the inner portion with a frustoconical radially inner surface on the cylindrical outer surface of the bearing outer ring. As detailed above, none of the relevant prior art discovered by the examiner, disclose or render obvious, a pulley device being constructed by fitting/ mounting a frustoconical radially inner surface of an inner portion of a pulley part on a cylindrical outer surface of a bearing outer ring. Subsequently, claim 12 limitations also appears to include allowable subject matter over cited prior art references; especially when said limitations are viewed in light of applicant’s specification and considered in view of applicant’s arguments in the remarks filed on 03/04/2022.
Accordingly, the pulley devices and the method of forming a pulley device, claimed by the applicant within respective claimed 1-16, are all determined to be allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654